Citation Nr: 0127160	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $778.27.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).

The record discloses the appellant requested a hearing in 
this matter.  This case was remanded to the RO in February 
2001, for purposes of scheduling the requested hearing.  The 
record reflects that a hearing was scheduled, and that notice 
of the same was forwarded to the appellant in May 2001.  A 
notation in the claims file indicates the appellant failed to 
appear for the scheduled hearing in June 2001.  Accordingly, 
this matter was returned to the Board for appellate review. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant was awarded pension benefits effective 
September 1993; notice of his entitlement was accompanied by 
information which set forth factors affecting the right to 
payment, including the effect of incarceration on benefits.

3.  In March 1998, the RO learned that the appellant was 
arrested and detained.

4.  In May 1998, the RO was advised that the appellant 
continued to be confined, but had not been convicted of any 
offense.  The appellant was again notified by letter of the 
legal requirement regarding the termination of pension 
benefits following the 61st day of incarceration following a 
conviction of a felony or misdemeanor.

5.  In January 1999, the RO was advised of the appellant's 
sentencing in November 1998 following conviction of a felony 
offense.

6.  The appellant knew or reasonably should have known that 
he should not be receiving VA pension benefits following the 
61st day of incarceration after conviction of a felony 
offense; however, he continued to accept VA pension benefits 
during his period of incarceration.

7.  The failure of the appellant to report his conviction and 
sentencing in November 1998 constituted bad faith that 
resulted in subsequent financial loss to the Government. 


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA pension benefits 
in the calculated amount of $778.27 is precluded by reason of 
bad faith on the part of the appellant.  38 U.S.C.A. § 5302 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has not disputed the validity of the debt at issue in this 
case, but merely requests a waiver of the debt.  In the 
absence of a challenge to the validity of the debt, or in the 
absence of prima facie evidence that the debt was improperly 
created, the validity of the debt need not be examined 
further.  See Shaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

The record discloses that the appellant was awarded non-
service connected pension benefits, effective from September 
1993.  When the appellant was notified of his award of 
pension benefits, by letter dated in February 1994, he was 
directed to read an enclosed VA Form 21-8768, which contained 
important information about the right to receive pension 
benefits.  VA Form 21-8768, Disability Pension Award 
Attachment, sets forth factors affecting the right to 
payment.  Specifically, that form includes a section entitled 
"INCARCERATION - Effect on pension benefits," which indicates 
that the VA "will discontinue pension benefits payable to a 
person who is incarcerated in a Federal, State or local penal 
institution in excess of 60 days as a result of a felony or 
misdemeanor conviction."

In March 1998, VA learned that the appellant had been 
arrested that month, and was being detained during the 
pendency of that matter.  In May 1998, verification of the 
appellant's continued confinement status was received.  It 
was noted that although the appellant had been incarcerated 
since March 1998, he had not been convicted or sentenced in 
that matter.  No action was taken to terminate the 
appellant's pension award at that time.  By letter dated in 
May 1998, the RO advised the appellant that applicable law 
required the termination of an award of pension benefits 
effective the 61st day of incarceration following a 
conviction for a felony or misdemeanor.  In correspondence, 
dated in June 1998, the appellant noted that despite his 
continued confinement in jail, he continued to be eligible 
for receipt of pension benefits because he had not been 
convicted.

In January 1999, the RO learned that the appellant was 
sentenced in November 1998 following conviction of a felony 
offense.  An award action was thereafter initiated to 
terminate the appellant's pension benefits, effective from 
January 1999, the 61st day of incarceration following his 
conviction.  An overpayment in benefits was created following 
this adjustment to the appellant's award of pension benefits.  
The appellant was advised of the overpayment in pension 
benefits, in the calculated amount of $778.27.

In November 1999, the Committee denied the appellant's 
request for waiver of the overpayment.  This determination 
was predicated upon the Committee's finding that the 
appellant acted in bad faith in the creation of the 
indebtedness.  In this context, it was noted that the 
appellant failed to timely notify VA of his conviction, 
although he was advised that his benefits would be terminated 
after the 61st day of incarceration.  The appellant's failure 
to notify VA of his conviction, and his continued acceptance 
of pension benefits created the overpayment, resulting in a 
loss to the Government.  

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability pension benefits may not be waived where there is 
an indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  In this instance, the RO determined 
that while there was no evidence of fraud or 
misrepresentation, the evidence demonstrated that the 
appellant acted in bad faith in the actions creating the 
indebtedness.  38 C.F.R. 
§ 1.962.  

In ascertaining whether fraud or misrepresentation, or bad 
faith was involved, it is helpful to turn to the VA manual 
for guidance to the RO's Committee on waivers.  It is stated:

Fraud and Misrepresentation.  Although these are 
listed as separate elements in Section 5302(c), 
they both contain common characteristics and 
should be considered as a single element.  In 
order to establish fraud or misrepresentation, a 
Committee must determine that there was a willful 
misrepresentation of a material fact, or the 
willful failure to disclose a material fact, with 
the intent of obtaining or retaining, or 
assisting an individual to obtain or retain, 
eligibility for VA benefits.  A Committee must 
show that the willful intent to either 
misrepresent or fail to disclose was done with 
the [claimant's] knowledge that such 
misrepresentation or failure would result in the 
erroneous or improper award or erroneous 
retention of VA benefits.  

Bad Faith.  This term generally describes unfair 
or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from 
participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair 
advantage, with
knowledge of the likely consequences, and results 
in a loss to the government.  

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

The appellant contends that information regarding his arrest 
and confinement was provided to VA by him, his wife, and 
personnel at the jail.  In this context, the appellant 
indicated that all necessary steps were taken to notify VA of 
his incarceration.  Alternatively, the appellant maintains 
that any monies received during the relevant period were 
needed by his wife for her support.

Following a careful and considered review of the record, the 
Board finds that the appellant failed to notify VA of his 
conviction and sentencing following his felony conviction 
despite being advised on several occasions of his 
responsibility to do so.  However, the Board is not satisfied 
that the evidence clearly demonstrates willful intent on the 
part of the appellant.  Nevertheless, the Board finds that 
the evidence supports a finding that the appellant's conduct 
was in bad faith as demonstrated by his failure to disclose 
his conviction and sentencing for a felony offense under 
circumstances where incarceration was identified as a factor 
that affected entitlement to an award of pension benefits.  
See Ridings v. Brown, 6 Vet. App. 544, 456 (1994) (holding 
that the Board must render and independent determination in 
this regard).

The record shows that the appellant failed to report his 
felony conviction in November 1998, while continuing to 
receive pension benefits.  This was not a matter of simply 
forgetting to report such information, or a lack of awareness 
of his responsibility to do so.  As indicated, the appellant 
was advised on several occasions of his responsibility in 
this regard.  Further, the appellant understood the relevance 
of reporting such information to his receipt of benefits.  In 
this regard, the record discloses that the appellant notified 
the RO in June 1998 that an adjustment of his award was not 
warranted at that time, as he had not been convicted.  The 
appellant has emphasized that diligent efforts were made to 
notify VA of his incarceration.  The fact of the initial 
notification regarding the appellant's arrest and confinement 
is not in issue.  What is decisive in this matter is the 
appellant's failure to thereafter notify VA of his subsequent 
conviction. 

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  In this case, the evidence 
demonstrates that the appellant had ample notice and 
subsequent reminders of his obligation to report to VA his 
conviction of a felony offense, but failed to do so.  

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the appellant demonstrated bad 
faith by failing to notifying VA of his conviction for the 
purpose of retaining VA benefits to which he was otherwise 
not entitled. 

In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  There is no basis for 
further consideration regarding the elements of equity and 
good conscience, such as hardship or other equitable factors.  
See  38 C.F.R. § 1.965.

With regard to the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), by virtue of the waiver decision, and the 
Statement of the Case, the appellant was provided notice of 
the information and evidence necessary to substantiate his 
request for waiver of the overpayment.  The record reflects 
that the appellant thereafter submitted additional evidence 
and written argument for consideration in this matter.  
Following a careful review of the record, the Board finds 
that VA has satisfied its duty to assist the appellant in 
this case.  There is no indication of any additional relevant 
evidence that could be obtained in support of the appellant's 
claim.  Accordingly, the Board finds that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the requirements 
of VCAA.  See regulatory changes at 66 Fed. Reg. 25,620, 
25,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326).

Finally, in its review of this matter, the Board has given 
consideration to the assertions of the appellant regarding 
the circumstances concerning the adjustment in his award of 
pension benefits.  In this context, the Board notes that the 
appellant is competent to offer information regarding 
incidents related to the adjustment of his pension award.  
However, the evidence of record that bears directly on 
matters regarding his request for a waiver of the overpayment 
in VA pension benefits does not support the appellant's 
claim.  Accordingly, the appellant's appeal is denied.


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $778.27 is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

